Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 09/12/22 regarding application 16/749,449, in which claims 1, 9, and 17 were amended. Claims 1-20 are pending in the application and have been considered.

Non-compliant Amendment
The claim amendments 09/12/22 fail to comply with 37 CRF 1.121, which requires that all claims being currently amended be presented indicating a status of “Currently Amended” because claim 1 presents a status indicating “Original” but it appears Applicant intended to amend it. In order to expedite prosecution, the examiner will assume Applicant intended claim 1 to present status “Currently Amended” instead of “Original”.

Still Missing Oath/Declaration
Applicant’s attention is again directed to the Notice to File Missing Parts 02/11/20 and the Miscellaneous Communication 10/14/20 in which Applicant was notified that a properly executed inventor’s oath or declaration has not been received for any of the named inventors. The application cannot be allowed without an oath, and failure to submit the oath prior to the application being otherwise in condition for allowance will result in a lengthy delay.

Response to Arguments
Amended independent claim 9 overcomes the 35 U.S.C. 101 rejections of claims 9-16, and so the rejections are withdrawn.
The arguments on pages 7-9 regarding the 35 U.S.C. 103 rejections based on Botea, Lu, and Kolb have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments. 

Specification
On page 1, line 24, should “… the difficulty in quickly and efficiently find connections and leads” be “… the difficulty in quickly and efficiently finding connections and leads”?


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 1, 9, and 17 each recite “… wherein the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user”. Applicant does not point out where in the original specification the claim amendments are supported, and a search by the examiner turned up no apparent support. Rather than “links of the first user to entities of the first and second plurality of entities connected to the first user”, it appears contact panel 406 in Fig. 4A contains “one or more contact recommendations relating to the search query which were retrieved by querying the business graph database, where each contact recommendation entry includes identifying connection information, such as the name, title, employer, and email address” (See specification pages 15-16).
Dependent claims 2-8, 10-16, and 18-20 also contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention because they include the new matter of parent claims 1, 9, and 17 respectively by virtue of their dependence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767), in further view of Janssens (2014/0040368).

Consider claim 1, Botea discloses a method performed by a device having a business connection recommendation engine (recommending of potential client entities, [0021]), comprising: 
receiving, by the device, connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); 
preprocessing, by the device, newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of entities and topics in the newsfeed and/or corporate data (data sources  such as social media posts, [0076], are processed with natural language processing, [0072], identifying Company C and 5 others, Fig 7B, [0103]); 
generating, by the device, a relationship map as a business graph data structure which defines relationships between at least the first user and each entity in the first plurality of entities and the second plurality of entities (enterprise social network graph, Fig 7B, [0103]); and 
applying, by the device, one or more query processing services to search the relationship map and to generate a corresponding search report in response to a business connection search query from the first user (users may use the displayed enterprise social network graph, [0103], by receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], which allows the user to drill into the displayed enterprise social network graph to observe one or more connections, [0100]), where the search report comprises an aggregated view of a contact panel and a news panel (“targeted entities” displayed is considered a contact panel, and the new releases considered a “news panel”, Fig 8B, [0103-0104]), where the contact panel is populated with business connection recommendations from the business graph data structure which correspond to the business connection search query (the targeted entities, [0104]), and where the news panel is populated with one or more newsfeed articles which correspond to the business connection search query and which are tagged one or more entity and topic tags corresponding to the entities in the contact panel (news release that Jane Doe 1 has over 25 years of experience in executive management, the companies Jane Doe 1 worked at and Jane Doe 1 considered the “entity and topic tags”, [0103]-[0105], Fig 8B). 
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score in order to allow identification of a task assisting individual that will maximize success rate, as suggested by Lu ([0084]).
Botea and Lu do not specifically mention the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user. 
Janssens discloses the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user (a contact is added to a given user’s contact list when two users link, [0095], the contacts themselves containing links to view profiles, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user in order to reduce the cumbersome, non-intuitive manner in which information is presented (Janssens, [0002]), predictably resulting in an efficient and friendly environment for interacting with others, as suggested by Janssens ([0004]).

Consider claim 9, Botea discloses a computer program product comprising at least one recordable medium having stored thereon executable instructions and data which, when executed by at least one processing device (computer program product with computer readable storage medium, [0018]), cause the at least one processing device to: 
receive connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); 
preprocess newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of entities and topics in the newsfeed and/or corporate data (data sources  such as social media posts, [0076], are processed with natural language processing, [0072], identifying Company C and 5 others, Fig 7B, [0103]); 
generate a relationship map as a business graph data structure which defines relationships between at least the first user and each entity in the first plurality of entities and the second plurality of entities (enterprise social network graph, Fig 7B, [0103]); and 
apply one or more query processing services to search the relationship map and generate a corresponding search report in response to a business connection search query from the first user (users may use the displayed enterprise social network graph, [0103], by receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], which allows the user to drill into the displayed enterprise social network graph to observer one or more connections, [0100]), where the search report comprises an aggregated view of a contact panel and a news panel (“targeted entities” displayed is considered a contact panel, and the new releases considered a “news panel”, Fig 8B, [0103-0104]), where the contact panel is populated with business connection recommendations from the business graph data structure which correspond to the business connection search query (the targeted entities, [0104]), and where the news panel is populated with one or more newsfeed articles which correspond to the business connection search query and which are tagged one or more entity and topic tags corresponding to the entities in the contact panel (news release that Jane Doe 1 has over 25 years of experience in executive management, the companies Jane Doe 1 worked at and Jane Doe 1 considered the “entity and topic tags”, [0103]-[0105], Fig 8B). 
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score for reasons similar to those for claim 1.
Botea and Lu do not specifically mention the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user. 
Janssens discloses the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user (a contact is added to a given user’s contact list when two users link, [0095], the contacts themselves containing links to view profiles, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user for reasons similar to those for claim 1. 


Consider claim 17, Botea discloses a system comprising: one or more processors (processor, [0123]); a memory coupled to at least one of the processors (memory, [0119]); and a set of instructions stored in the memory and executed by at least one of the processors to enhance operable functionality of a software program for recommending business recommendations (recommending of potential client entities, [0021]), wherein the set of instructions are executable to perform actions of: 
receiving connection network data from first and second social networking systems (receiving data from data sources 401-403, [0071] which may be social media posts, [0076]), where the connection network data defines a first plurality of entities connected to at least a first user by a plurality of social network connections (e.g. Jane Doe 2, Fig 7B, connections to company A, Company D, and Company E, [0103]); 
preprocessing newsfeed and/or corporate data with a plurality of natural language processing services to identify a second plurality of entities and topics in the newsfeed and/or corporate data (data sources  such as social media posts, [0076], are processed with natural language processing, [0072], identifying Company C and 5 others, Fig 7B, [0103]); 
generating a relationship map as a business graph data structure which defines relationships between at least the first user and each entity in the first plurality of entities and the second plurality of entities (enterprise social network graph, Fig 7B, [0103]); and 
applying one or more query processing services to search the relationship map and generate a corresponding search report in response to a business connection search query from the first user (users may use the displayed enterprise social network graph, [0103], by receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], which allows the user to drill into the displayed enterprise social network graph to observer one or more connections, [0100]), where the search report comprises an aggregated view of a contact panel and a news panel (“targeted entities” displayed is considered a contact panel, and the new releases considered a “news panel”, Fig 8B, [0103-0104]), where the contact panel is populated with business connection recommendations from the business graph data structure which correspond to the business connection search query (the targeted entities, [0104]), and where the news panel is populated with one or more newsfeed articles which correspond to the business connection search query and which are tagged one or more entity and topic tags corresponding to the entities in the contact panel (news release that Jane Doe 1 has over 25 years of experience in executive management, the companies Jane Doe 1 worked at and Jane Doe 1 considered the “entity and topic tags”, [0103]-[0105], Fig 8B). 
Botea does not specifically mention newsfeed articles tagged with a sentiment score.
Lu discloses newsfeed articles tagged with a sentiment score (newsfeed data, [0081], is classified with sentiments with an associated number, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea such that newsfeed articles are tagged with a sentiment score for reasons similar to those for claim 1.
Botea and Lu do not specifically mention the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user. 
Janssens discloses the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user (a contact is added to a given user’s contact list when two users link, [0095], the contacts themselves containing links to view profiles, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea and Lu such that the contact panel includes links of the first user to entities of the first and second plurality of entities connected to the first user for reasons similar to those for claim 1. 


Consider claim 2, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]). 

Consider claim 3, Botea discloses the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]). 

Consider claim 4, Botea discloses preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]). 

Consider claim 8, Botea discloses applying one or more query processing services comprises applying natural language processing services selected from a group consisting of a query parsing service, a fuzzy search service, a sentiment analysis service, a classification service, and a topic identification service (receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], the NLP system determining topics to match the query, [0077]). 

Consider claim 10, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]). 

Consider claim 11, Botea discloses the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]).

Consider claim 12, Botea discloses the computer readable program, when executed on the system, causes the at least one processing device to preprocess the newsfeed and/or corporate data by applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]).  

Consider claim 16, Botea discloses the computer readable program, when executed on the system, causes the at least one processing device to apply one or more query processing services by applying natural language processing services selected from a group consisting of a query parsing service, a fuzzy search service, a sentiment analysis service, a classification service, and a topic identification service (receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], the NLP system determining topics to match the query, [0077]). 

Consider claim 18, Botea discloses the first and second social networking systems comprise a LinkedIn system and a Facebook system (Facebook, LinkedIn, [0020]), and where the connection network data defines the first plurality of entities connected to the first user and/or to one or more additional employees of a company that employs the first user (Jane Doe 2, 5 others, Fig 7B, [0103]). 

Consider claim 19, Botea discloses preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a sentiment analysis service, a classification service, and a topic identification service (the NLP system determines a common topic, [0077]), and where applying one or more query processing services comprises applying natural language processing services selected from a group consisting of a query parsing service, a fuzzy search service, a sentiment analysis service, a classification service, and a topic identification service (receiving queries from a user in the GUI relating to a domain of interest and an associated objective, [0084], the NLP system determining topics to match the query, [0077]). 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767), in further view of Janssens (2014/0040368), in further view of Dancel (2019/0052724).

Consider claim 5, Botea, Lu, and Janssens do not specifically mention preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service.
Dancel discloses comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service (using Google Cloud Natural Language API to detect sentiment, [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens by applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service in order to utilize currently available technology services, [0083], thereby increasing development speed by avoiding rework. 

Consider claim 13, Botea, Lu, and Janssens do not specifically mention preprocessing the newsfeed and/or corporate data comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service.
Dancel discloses comprises applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service (using Google Cloud Natural Language API to detect sentiment, [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens by applying natural language processing services selected from a group consisting of a Google NLP service and a CodeNation cognition service for reasons similar to those for claim 5.


Claims 6, 7, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (2019/0102462) in view of Lu et al. (2019/0087767), in further view of Janssens (2014/0040368), in further view of Kolb et al. (2018/0032930).

Consider claim 6, Botea, Lu, and Janssens do not, but Kolb discloses generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system (Neo4j graph database, [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system in order to increase flexibility of search preference offered, as suggested by Kolb ([0001]). 

Consider claim 7, Botea, Lu, and Janssens do not, but Kolb discloses the method of claim 6 (see above), and Kolb further discloses where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens such that the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes for reasons similar to those for claim 6. 

Consider claim 14, Botea, Lu, and Janssens do not, but Kolb discloses generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system (Neo4j graph database, [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system for reasons similar to those for claim 6.

Consider claim 15, Botea, Lu, and Janssens do not, but Kolb discloses the method of claim 14 (see above), and Kolb further discloses where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens such that the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the nodes for reasons similar to those for claim 6. 

Consider claim 20, Botea, Lu, and Janssens do not, but Kolb discloses generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system (Neo4j graph database, [0103]), where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the node (nodes and edges, Fig 3, [0030], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Botea, Lu, and Janssens such that generating the relationship map comprises storing the business graph data structure in a Neo4J graph database management system, where the business graph data structure comprises a plurality of graph nodes connected via graph edges which represent relationships between the node for reasons similar to those for claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                 10/17/22